DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

Response to Amendment
	Claims 1, 11 and 21 have been amended and claim 31 has been added. Claims 1-31 are currently pending. 

Response to Arguments
Applicant's arguments (See pg. 9), filed on 10/07/2022, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 35 U.S.C. § 103 assert that KIM ‘822 in view of Haggerty ‘642 and Holenstein ‘641 does not disclose “wherein the data exchange allows user data to be shared by aggregation or joining and performing a transformation step that maps a source schema of the user data to a target schema having a different format of a different consumer by mapping column labels of the source schema to corresponding column labels of the target schema for bi-directional shares”. This has been fully considered and is persuasive. However, in view of further search and consideration of the amended claims, claims 1, 11 and 21 are newly rejected. Please see the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 11, 16, 21, 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al., US-20160036822-A1 (hereinafter “KIM ‘822”) in view of Haggerty et al., US-10635642-B1 (hereinafter “Haggerty ‘642”) and Schlarb et al., US-20190129985-A1 (hereinafter “Schlarb ‘985”).
Per claim 1 (independent):
KIM ‘822 discloses: A method comprising: creating, by a processing device, a listing in a data exchange, wherein the listing comprises a data set hosted by a first cloud computing entity and wherein the data set can be shared with a second cloud computing entity associated with the data exchange; 
receiving a request associated with a customer account of the second cloud computing entity to access the data set of the listing hosted by the first cloud computing entity 
(FIG. 1, [0163], share data of different users stored in different cloud storages; [0164], share first user data stored in a first cloud storage 2000 (a first cloud computing entity) or second user data stored in a second cloud storage 2000 (a second cloud computing entity) between the first user and the second user (a customer account); [0165], The relay server 1000 may request the first user data (shared) from the first cloud storage 2000; [0168], the first cloud storage 2000 may transmit the first user data requested by the relay server 1000 to the relay server 1000; [0169], the relay server 1000 may transmit the first user data (shared) to the second cloud storage 3000; FIG. 4, [0192], the first user may set, in the relay server 1000, the share (listing) between the first user and the second user with respect to Dropbox_user1_FOLDER2 among the first user data stored in the first cloud storage 2000; [0193], the second cloud storage 3000 may store the Dropbox_user1_FOLDER2 folder as the second user data).

KIM ‘822 does not disclose but Haggerty ‘642 discloses: wherein the data exchange allows user data to be shared by performing a transformation step that maps a source schema of the user data to a target schema (FIG. 3, [Col. 10], ll. 8-21, Each data file (user data) may include at least one attribute … The attributes of the copy of the data file which involve modification (transformation step) to conform to data management conventions or the other formatting requirements (target schema) of the second cloud computing platform may be determined (330) … An attribute may involve modification if the attribute does not conform to the data management conventions or other formatting requirements of the cloud computing platform to which the data file is being replicated (i.e., copied).);
replicating, by the processing device, at least a subset of the data set of the listing from the first cloud computing entity to a provider account at the second cloud computing entity to be accessible by the customer account at the second cloud computing entity, wherein the second cloud computing entity is a different cloud computing platform from the first cloud computing entity (FIG. 1, [Col. 5], ll. 19-35, a number of cloud computing platforms 123, 125, and 127 (cloud computing entities). The data network 110 may be operable to facilitate the exchange of data between the respective cloud computing platforms 123, 125 and 127 … to provide data requests to a respective storage replicator component, such as 133, 135 or 137 (provider account); FIG. 4, [Col. 10], ll. 62 – [Col. 11], ll. 30, In the example process 400, the second storage replicator component (provider account of the second cloud computing entity) may perform functions such as receiving (i.e., replicating) the encrypted modified data file forwarded from the first cloud computing platform (410; first cloud computing entity) … After the encrypted modified copy of the data file is decrypted, the modified data file may be stored in a data storage (of the customer account) of the second respective cloud computing platform (440).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 with the replication of shared data encrypted from a cloud computing platform to another cloud computing platform via a respective storage replicator modifying shared data to confirm to data management conventions of a target cloud computing platform as taught by Haggerty ‘642 because it would improve capability for a cloud computing platform that reduces the amount of data transferred, the time and cloud computing resources required to transfer the data, convert the data, and finally store the data in the new data storage of the new cloud computing platform [Col. 4], ll. 4-11. Additionally, Haggerty ‘642 is analogous to the claimed invention because it teaches a system for replicating data between cloud computing platforms or platforms [Col. 3], ll. 55-57.

KIM ‘822 in view of Haggerty ‘642 does not disclose but Schlarb ‘985 discloses: wherein the data exchange allows user data to be shared by aggregation or joining and performing a transformation step that maps a source schema of the user data to a target schema having a different format of a different consumer by mapping column labels of the source schema to corresponding column labels of the target schema for bi-directional shares (FIG. 6, [0111], a shared database container 602 (the data exchange), a first tenant database container 604 for a first tenant, and a second tenant database container 605 for a second tenant. Applications 606 and 607 are configured to access a union view 608 or a union view 609 … to gain access to respective mixed tables (user data; the writable table 622 and 623 in FIG. 6) … The TAB table and the union views 608 and 609 include, as illustrated for the union view 608, a first key field 612, a second key field 614, a first data field 616, and a second data field 618 (column labels); [0112], Read-only records of the mixed table that are common to multiple tenants are now stored (after a transformation step required by a shared data base schema, i.e. a target schema) in a shared read-only table 620 (user data to be shared) in the shared database container 602. The shared read-only table 620 includes read-only records shared with/common to multiple tenants; [0113], The writable table 622 includes records specific to the first tenant, including records 630 and 632 that correspond to the records 324a and 330 of FIG. 3. Similarly, the writable table 623 includes records specific to the second tenant, including records 634, 636, and 638 that correspond to the records 324b, 326, and 328 of FIG. 3; Note that the column labels such as KF1, KF2, DF1, DF2 of the writable table 622 (or table 623) (the source schema) are mapped to the shared read-only table 620 (the target schema) by aggregating the records 624, 626, and 628, which is common to multiple tenants (excluding records specific to tenants) and moreover, the shared table 620 is to be shared by multiple tenants as well as the shared DB (bi-directional shares);
FIG. 4A, [0090], The shared database container 402 includes shared content used by multiple tenants including the given tenant … by using a shared database schema (the target schema); [0092], In general, each tenant can have their own database schema (having a different format of a different consumer) or container and can access the TABR table 406 using cross-schema access, cross-container access, or remote database access; Note that each tenant can have a different source schema according to FIG. 3.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 with the mapping of records common to multiple tenants into a shared read-only table by aggregating the common records based on a shared database schema as taught by Schlarb ‘985 because it would save storage and maintenance costs by storing common records shipped by a vendor in one shared location [0088]. Additionally, Schlarb ‘985 is analogous to the claimed invention because it teaches a system splitting of data for a tenant – the separation of shared content from tenant-specific data [0089].

Per claim 6 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 discloses: The method of claim 1, wherein the first cloud computing entity is a first cloud computing platform and second cloud computing entity is a cloud computing platform that is separate from the first cloud computing platform (FIG. 1, [0163], share data of different users stored in different cloud storages; [0164], share first user data stored in a first cloud storage 2000 (first cloud computing entity) or second user data stored in a second cloud storage 2000 (second cloud computing entity) between the first user and the second user.).

Per claim 11 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 16 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 21 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 26 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 31 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 does not disclose but Schlarb ‘985 discloses: The method of claim 1, wherein performing the transformation step comprises: partitioning a data table of the user data to be shared into files having grouped column values for the column labels (FIG. 8, [0127], a file 802 containing new records (a data table of the user data) to be deployed to the system 800 can be provided … for deployment to a shared database container 808 and a tenant database container 810, respectively. The file 802 (with which the user data is to be shared) may include records to be added to the system 800 as a result of a new version of an application or database; [0128], The content deployment tool 804 … can … write the records from the file 802 … to the read-only table 818, as indicated by note 824.; Note that the column labels such as KF1, KF2, DF1, DF2 (grouped column values) of the writable table 822 newly deployed are written into the shared read-only table 818 by partitioning the new records via the file 802.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 with the update of data to be shared via the file containing new records by separating contents such as records as taught by Schlarb ‘985 because it would ensure that tenants do not write data that conflicts with currently shared data or with data that might be delivered for sharing in the future when new contents are shipped by the vendor [0126].

Claim(s) 2, 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 as applied to claims 1, 11 and 21 above, and further in view of Dageville et al., US-20180196955-A1 (hereinafter “Dageville ‘955”).
Per claim 2 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 does not disclose but Dageville ‘955 discloses: determining a secure view of the data set to be shared, wherein the secure view gives a view of the data set as processed by a third party ([0019], “The cross-account rights component is configured to determine that cross-account access rights to one or more shared resources have been granted to a target account by a sharer account”; [0033], “An account that shares data may be referred to herein as a "sharer account" and an account with which the data is shared may be referred to herein as a "target account … in order to share data with another account, a sharer account may generate a share object. Within the share object, a role may be created and a user of the sharer account may indicate access rights or grants are available to the role and/or foreign (or target accounts) that will be granted rights under the role.”; [0046], “Upon creation, the share object may be granted rights to one or more resources within the sharer account … the share object may contain a role (i.e., share role) which is granted right to read, select, query, or modify a data storage object” where a sharer account (third party) generates a share object (data to be shared) in which a role may be created to indicate access rights, such as read, select or modify the share object, for a target account by the sharer account.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 with the third party for processing the data set prior to the sharing as taught by Dageville ‘955 because it would provide more efficient sharing of data between different customer accounts in instantaneous, zero-copy, easy-controllable fashion and access to data using fine-grained controls to maintain separation of desired data while allowing access to data that a customer wishes to share [0016][0017]. Additionally, Dageville ‘955 is analogous to the claimed invention because it teaches providing the cross­account rights component including a target account and a sharer account [0019].

Per claim 12 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 22 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Claim(s) 3, 8-10, 13, 18-20, 23 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 and Niu et al., US-20190121875-A1 (hereinafter “Niu '875”).
Per claim 3 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 does not disclose but Niu ‘875 discloses: The method of claim 1, further comprising: maintaining an entitlements table for the listing, wherein the entitlements table indicates whether the customer account is allowed to access the data set ([0032], “a user may be associated with a collaborative content item by storing the information linking the userID and the collaborativeContentltemID in a table, file, or other storage formats … a database table organized by collaborativeContentltemIDs can include a column listing the userID of each user associated with the collaborative content item.”; [0150], “content management system 100 may prompt the creating user to identify a set of users who will have access to the collaborative content item.” where the content management system 100 stores the information linking the userID and the collaborativeContentltemID in a table (entitlements table for the listing) specifying the set of users (customer accounts) who will have access to the collaborative content item (data set).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 with the database tables performing access controls to collaborative content items as taught by Niu ‘875 because it would efficiently avoid unnecessary sharing of data sets in different users by identifying a set of users who can access collaborative content items in an aggregated way. Additionally, Niu ‘875 is analogous to the claimed invention because it teaches functionality for sharing content items with one or more client devices and synchronizing content items [0018].

Per claim 8 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 does not disclose but Niu ‘875 discloses: The method of claim 1, wherein the listing is customized for a customer associated with the customer account of the second cloud computing entity (FIG. 6B, [0032], “a user may be associated with a collaborative content item by storing the information linking the userID and the collaborativeContentltemID in a table, file, or other storage formats … a database table organized by collaborativeContentltemIDs can include a column listing the userID of each user associated with the collaborative content item.” where each collaborative content item data element (listing) includes CollaborativeContentltemID, Author, Attribute_pool etc. (See FIG. 6B) that may be differently generated according to each user (customer).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 with the customization of collaborative content items for each user as taught by Niu ‘875 because it would improve the user convenience of sharing data sets by individualizing collaborative content items in various ways.

Per claim 9 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 does not disclose but Niu ‘875 discloses: The method of claim 1, wherein the listing comprises a secure view of the data set shared by the first cloud computing entity ([0151], “Content management system 100 generates permissions data based on the set of users identified by the creating user and stores the permissions data in association with the collaborative content item … comprises a set of user identifiers that uniquely identify each user that can access the collaborative content item … specify an access level that defines the extent to which each user can access the collaborative content item … the corresponding user has read-only access, read and write access, editing access, or administrative access” where permissions data (listing) generated by the content management system 100 provides multiple users with multiple access levels including read-only access (secure view)  for accessing collaborative content items.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 with the multiple access level such as read-only, write, or administrative access for accessing collaborative content item for a set of users as taught by Niu ‘875 because it would improve the user security of sharing data sets by providing detailed access permissions.

Per claim 10 (dependent on claim 9):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 and Niu ‘875 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 does not disclose but Niu ‘875 discloses: The method of claim 9, wherein the listing comprises a plurality of secure views for a plurality of customers associated with at least one of a plurality of cloud computing entities with access to the listing ([0151], “Content management system 100 generates permissions data based on the set of users identified by the creating user and stores the permissions data in association with the collaborative content item … comprises a set of user identifiers that uniquely identify each user that can access the collaborative content item … specify an access level that defines the extent to which each user can access the collaborative content item … the corresponding user has read-only access, read and write access, editing access, or administrative access” where permissions data (listing) generated by the content management system 100 provides multiple users (customers) with multiple access levels (secure views) for accessing collaborative content items.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 with the multiple access level such as read-only, write, or administrative access for accessing collaborative content item for a set of users as taught by Niu ‘875 because it would improve the user security of sharing data sets by providing detailed access permissions.

Per claim 13 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 18 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 19 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 20 (dependent on claim 19):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 and Niu ‘875 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Per claim 23 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 28 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 29 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 30 (dependent on claim 29):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 and Niu ‘875 discloses the elements detailed in the rejection of claim 29 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Claim(s) 4-5, 14-15 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 and RAMOHALLI GOPALA RAO et al.,US-20200394110-A1 (hereinafter “RAO ‘110”).
Per claim 4 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 does not disclose but RAO ‘110 discloses: The method of claim 1, further comprising: creating the provider account at the second cloud computing entity (FIG. 4E1, [0369], “database migration to a destination outside the DBaaS cloud computing environment … a separate proxy pool 405 operates at the destination cloud computing environment 401 (second cloud computing entity); [0011], When a backup storage operation is triggered for a certain DBaaS instance, the storage manager selects a backup proxy (provider account) from the pool, e.g., a cloud-based VM.); 
periodically refreshing the replicated subset of data of the data set in the provider account at the second cloud computing entity (FIG. 1A, [0183], Replication is another type of secondary copy operation. Some types of secondary copies 116 (second cloud computing entity) periodically capture (periodically refreshing) images of primary data 112 (data set) at particular points in time (e.g., backups, archives, and snapshots); The periodic capture would happen via the backup proxy (provider account) 406 from the pool.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 with the periodic capture of software images via a backup proxy between two different storage systems as taught by RAO ‘110 because it would prevent sudden data loss that may be caused by a system failure or a crash of applications. Additionally, RAO ‘110 is analogous to the claimed invention because it teaches management control over their DBaaS data by providing “managed backup copies" outside cloud service providers' sphere of control [0006].

Per claim 5 (dependent on claim 4):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 and RAO ‘110 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 does not disclose but RAO ‘110 discloses: The method of claim 4, further comprising: determining a frequency of refreshing the replicated subset of data of the data set with the second cloud computing entity (FIG. 1A, [0183], Replication is another type of secondary copy operation. Some types of secondary copies 116 (second cloud computing entity) periodically capture images of primary data 112 (data set) at particular points (frequency) in time (e.g., backups, archives, and snapshots)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 with the capture of software images at particular points via a backup proxy between two different storage systems as taught by RAO ‘110 because it would prevent sudden data loss that may be caused by a system failure or a crash of applications.

Per claim 14 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 15 (dependent on claim 14):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 and RAO ‘110 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Per claim 24 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 25 (dependent on claim 24):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 and RAO ‘110 discloses the elements detailed in the rejection of claim 24 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Claim(s) 7, 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 as applied to claims 1, 11 and 21 above, and further in view of Featonby et al., US-20190372835 -A1 (hereinafter “Featonby ‘835”).
Per claim 7 (dependent on claim 1):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 does not disclose but Featonby ‘835 discloses: The method of claim 1, wherein the first cloud computing entity is a first geographical region for a cloud computing platform with a plurality of regions and the second cloud computing entity is a second geographical region for the cloud computing platform that is different from the first geographical region (FIG. 1, [0020], “a first area 102A and a second area 102B. Each area may be logically isolated from the other … For example, each area may be a distinct logical data center, supported by one or more physical data centers … By dividing provider network 100 into various regions and areas, the data and customer instances stored therein can be protected against failure events. For example, a failure in the first area 102A may not impact the resources in the second area 102B.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 with the deployment of multiple data centers in different regions as taught by Featonby ‘835 because a failure in one geographic region may not affect resources located in another geographic region [0020]. Additionally, Featonby ‘835 is analogous to the claimed invention because it teaches techniques for private network mirroring, where private networks to be mirrored in the same or different network area [Abstract].

Per claim 17 (dependent on claim 11):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Per claim 27 (dependent on claim 21):
KIM ‘822 in view of Haggerty ‘642 and Schlarb ‘985 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499       
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499